ON PETITION EOR REHEARING.
Beard, Chiee Justice.
This case was decided April 3, 1911', 114 Pac. 677, and within the time allowed by the rules a petition and brief for rehearing was filed by counsel for plaintiffs in error, and at their request oral argument .was heard by the court on said petition. Upon a re-examination of the questions involved and ably presented by counsel, both in their brief- and oral argument, we are not so convinced of the u.n-soundness of the decision as announced in the opinion as to warrant a rehearing. The case was fully presented when submitted, and it must be conceded that some of the questions presented were not easy of solution to the satisfaction of the members of the court, owing to the somewhat disconnected and confusing condition of the various statutes bearing upon the subject. The opinion handed down expresses our best judgment in the case and we shall not attempt to restate our views in other language, further than to say, we think counsel in their argument for rehearing have overlooked the fact that some, at least, of the questions discussed were proper matters for investigation and decision in the condemnation proceedings, and not having been raised or presented in that proceeding cannot be properly considered in this case. The statute under which it is claimed' the city proceeded, Sec. 3084, R. S. 1899, provides, “The court or judge may adjourn the proceedings from time to- time, shall direct any future notice thereof to be given that may seem proper, shall have proofs and allegations of all parties interested touching the regularity of the proceedings,” etc. It would seem from that provision that if, as here claimed, the city was proceeding irregularly and not according to law to condemn the property, or that the purpose for which it was sought to be condemned was not a public purpose, those matters could and *170should have been presented and determined in that proceeding; and not having been there presented they cannot be raised in this action.
It is further urged that the court in its decision'did not directly hold .that the statute under which it is claimed the condemnation proceedings were conducted was not violative of the fourteenth amendment to the constitution of the United States, which provides, “nor shall any state deprive any person of life, liberty, or property, without due process of law; nor deny to any person within its jurisdiction the equal protection of the laws.” If there can be any doubt as to the holding of the court on that point, in order to remove all-doubt, we now state that it was clearly the intention to hold the statute valid as against that objection. The court had no desire to leave the decision so uncertain in that respect as to embarrass the plaintiffs in error in presenting the question to the Supreme Coprt of the United States if they desire to do so. We shall be glad to be set right, if we have erred, by that court, for which and its decisions we entertain the highest respect.
Many points have, been re-argued, but upon a re-examination of the entire case we perceive no good reason to depart from the decision as made. A rehearing is denied.

Rehearing denied.

Scott and Potter, JJ., concur.